In an action brought by the plaintiff against the defendant for the reformation of a contract whereby the defendant agreed to sell and the plaintiff to buy certain real property, judgment in favor of the plaintiff reforming the contract, adjudging that the plaintiff recover of the defendant the sum of $5,920.07, and that said sum be a lien and be charged against the premises, reversed on the facts and a new trial granted, with costs to appellant to abide the event, upon the ground that the determination of the court is against the weight of the evidence. As there is to be a new trial, all findings of fact and conclusions of law are reversed. Appeals from two orders denying defendant’s motion to vacate the judgment and for a new trial on the ground of newly-discovered evidence, dismissed, without costs. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.